Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 1 of 12




                 IN     THE   UNITED    STATES      DISTRICT    COURT
                      WESTERN     DISTRICT         OF WASHINGTON
                                      AT     SEATTLE
UNITED    STATES     OF AMERICA,


                               Plaintiff,            No.   CR18-1 62JLR
vs.


HANY VELETANLIC


                              Defendant (s) .



                     VERBATIM REPORT          OF   TELEPHONE    CALL
                              (FROM   TAPED     PROCEEDINGS)



Audio    file   name:      Exhibit      15



Date    and   time   of   call:       Unknown



Participants:         Hany Veletanlic           and Unidentified        Speaker



Produced for Assistant United States Attorneys                         Thomas Woods
and Matthew Diggs




(Transcribed by:          Adrienne Kuehl)




                      CATHERINE H.     VERNON   & ASSOCIATES,   LLC




                                                                                      000208
     Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 2 of 12




           (CALL   INTIATION NOT   TRANSCRIBED)


           MR.   VELETANLIC:   Hey,     man.


           UNIDENTIFIED SPEAKER:         Hey, what’s up?

           MR. VELETANLIC:     Hey.      I got an email from Jerry.        Um r


     so I -- I haven’t talked to him.             I don’t know if you’ve

     talked to him since last night.            But, uh, this guy’s, uh,

     absolutely fucking crazy.

           UNIDENTIFIED SPEAKER:         Yes.    Yeah.

           MR. VELETANLIC:      So --

i0         UNIDENTIFIED SPEAKER:         That’s what I was saying.

ii         MR. VELETANLIC:      -- any -- were you able to talk to

12   him at all?     Because -- because at this point, I -- I have

13      my bigger problem now is to have him calm the fuck down

14   and do absolutely nothing.          Because I’ve got a feeling he’s

15   going to start going around calling my investigators,

16   calling my lawyers.       So is there any way -- is he -- like

17   what (Inaudible) --

18         UNIDENTIFIED SPEAKER:         I got him -- I got him --

19         MR. VELETANLIC:     Yeah.

2o         UNIDENTIFIED SPEAKER:               I put his mind to rest a

21   little bit.

22         MR. VELETANLIC:      So you -- you did what?

23         UNIDENTIFIED SPEAKER:         I -- I went and talked to him

24   for a second and talked him off the ledge.            And yeah.

25         MR. VELETANLIC:     Okay.      So you think he’s not going to
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                  000209
     Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 3 of 12
                                                Page 3 of 12



     do   anything?      Like he’s not                   going to          go       and do       something

     crazy?


             UNIDENTIFIED SPEAKER:                       I    think             I    think he’s not

     gonna do nothing.           I    think he’s                   just    --       just    like       --


             HR.   VELETANLIC:            Just do nothing.                          Just    --    just       --


             UNIDENTIFIED SPEAKER:                       Just do nothing.                       Yeah.


             MR.   VELETANLIC:            --    do       nothing.              Like      nothing        has       ever


     happened --


             UNIDENTIFIED SPEAKER:                       That’s what

10           HR.   VELETANLIC:            --    like nothing.                       Just    absolutely


11   nothing.        Because    I’m afraid --


12           UNIDENTIFIED SPEAKER:                       That’s what he                   asked for,

13   actually.


14           HR.   VELETANLIC:            --    that he’s                (Inaudible)             --

15           UNIDENTIFIED SPEAKER:                       Because he was                   like          he was

16   like    -- he was    like,       I    really just want                         to    act    like       this


17   never happened,         ever.        And        I       was    like,       that       is    perfect,


18   dude.

19           MR.   VELETANLIC:            Okay.              If    he    can    do       that    --    if    he    can


2o   do   that,    my life     in here will be                      a    lot    easier.           Because


21   this    guy is    crazy.        And the             last       thing       I    need is          to now


22   have him turn into          another art                      show,    you know what                I mean.


23           UNIDENTIFIED SPEAKER:                       Dude,          it’s    like             it’s       like

24   Alex    Jones    crazy.    Like           that’s             all    the way like


25           MR.   VELETANLIC:            Yeah.              But do       you see what                I mean?
                         CATHERINE H.           VERNON            & ASSOCIATES,          LLC




                                                                                                                         000210
     Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 4 of 12
                                       Page 4 of 12



     If he now goes and tries to do some craziness, try to talk

     to my lawyers, try to complicate things and you know -- I’m

     in the middle of the most -- now we’re going into

     sentencing, bro.       Do you know how fucking important this

     is?     It’s how many years I’m going to spend in prison.                    And

     this guy’s --

             UNIDENTIFIED SPEAKER:        Oh, I know.

             MR. VELETANLIC:     -- (Inaudible) shit up.              So is there

     a way just to confirm that he will do nothing, nothing.

i0   Like this never happened.

ii           UNIDENTIFIED SPEAKER:        He -- he -- he will do nothing.

12           MR. VELETANLIC:     What’s up?

13           UNIDENTIFIED SPEAKER:        He will      do nothing.      He will

14   like -- yeah.

15           MR. VELETANLIC:     Okay.

16           UNIDENTIFIED SPEAKER:        That’s what           that’s what he

17   asked.

18           MR. VELETA_NLIC:    Okay.

19           UNIDENTIFIED SPEAKER:        He’s   like    --

2o           MR.   VELETANLIC:   All    right.    Okay.


21           UNIDENTIFIED SPEAKER:        And I was      like   --   I was   like,

22   dude,    if that’s      if that’s what       it    is,   then cool.      Like

23   just --
24           MR. VELETANLIC:     Okay.

25           UNIDENTIFIED SPEAKER:         fucking go --
                       CATHERINE M. VERNON & ASSOCIATES, LLC


                                                                                        000211
     Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 5 of 12
                                                      Page 5 of 12



             MR.       VELETANLIC:              --    that’s                that’s    someday --


             UNIDENTIFIED SPEAKER:                                go    along with your                  life,       my


     dude.


             MR.       VELETANLIC:              Yeah.


             UNIDENTIFIED SPEAKER:                          Like       --

             HR.       VELETANLIC:              Yeah,       someday when             I’m deported               and       I


     try    to    --    and    --    and    I    find       a    way    to    come    back,          you      know,


     someday       I’ll       have    a    talk with             him    about       that,       how      --    how


     much    of    a    bitch piece             of    shit       he    was.     Uh,       but       so   let’s


10   eliminate          him    for    good.          And        tomorrow       is    my    deadline.                So


11   let    me    --    let    me    ask    you       this.           Are    you at       the       shop right


12   now?


13           UNIDENTIFIED             SPEAKER:              Uh,       no.

14           MR.       VELETANLIC:              Okay.           Well,       um -- uh,          so    could you


15   on your way back,                uh,       get,       uh,    $500 bucks          from --            from the


16   business          card,    ATH.


17           UNIDENTIFIED             SPEAKER:              Okay.


18           MR.       VELETANLIC:              Okay.           And,    um,    when you’re               at    the


19   shop    --    I’m    sorry,          when       you’re       in    the    office,          the      couch       is


2o   up    against       the    wall.           So    --


21           UNIDENTIFIED             SPEAKER:              Yeah.


22           HR.       VELETANLIC:              --    and       you    read    left       to    right.          So


23   when    you       face    the    couch          from       left,       first    or    second,            um,


24   pillow       against       the       wall             the    back pillow.                 Lift      it    up    and


25   there       should be          some    documents             behind       there.
                               CATHERINE H.           VERNON & ASSOCIATES,                LLC




                                                                                                                              000212
     Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 6 of 12
                                    Page 6 of 12



           UNIDENTIFIED SPEAKER:         There was.

           MR. VELETANLIC:       What is it?       What’s up?     Tell me.

           UNIDENTIFIED SPEAKER:         Well, Jerry cleaned it up.

           MR. VELETA_NLIC:      Okay, okay.       No problem.     No problem.

     Okay, that’s fine.        That’s fine.       Uh, so we’ll probably

     have to do more cash then.

           UNIDENTIFIED SPEAKER:         Just the, uh -- just the ATM or



           MR. VELETA_NLIC:      Yeah.    Yeah.     So maybe do       let’s do

i0       let’s do 500 if you can today.            And you’re going to have

ii   to wait probably for another, uh, five tomorrow.

12         UNIDENTIFIED SPEAKER:         Okay.

13         MR. VELETANLIC:      And then just put them in an envelope

14       in two envelopes.      And, uh -- and we’re probably going

15   to mail that.

16         UNIDENTIFIED SPEAKER:         Okay.

17         MR. VELETANLIC:       Yeah.    I’m gonna -- I’m gonna             I’m

18   gonna call you one more time today.             Uh, I got to -- got to

19   talk to the lawyer.       And, uh -- and I’m pretty sure we’re

2o   just gonna mail that.       And that’ll be -- that’ll be plenty.

21   It’s actually gonna be for the investigator.                But, uh --

22   uh, but anyhow.     So       so don’t worry about any of that.

23   That -- it’ll do.        You know what I mean?

24         UNIDENTIFIED SPEAKER:         Yeah, I’ll just do -- I’ll just

25   write myself a check.
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                   000213
     Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 7 of 12
                                    Page 7 of 12



             MR. VELETA_NLIC:   What do you mean?

             UNIDENTIFIED SPEAKER:       If you want.     I can just write

     myself a check.

             MR. VELETA_NLIC:   Why?    What are you talking about?

             UNIDENTIFIED SPEAKER:      They -- they cash the -- I can

     get cash like right now.          I can get 1,000 bucks right now.

     Write myself a check from the business.

             MR. VELETA_NLIC:   Oh, oh, oh.        And then, uh       no, no.

     Don’t worry about that.        Don’t worry about that.          Uh, that

i0       that’s more for J.      Um, so I mean, you would have to go

ii   cash it and all that stuff, right?

12           UNIDENTIFIED SPEAKER:      Yeah.

13           MR. VELETA_NLIC:   Yeah.    Uh, yeah.      Yeah.     That’s --

14   that’s okay.     Yeah.     Just, uh --

15           UNIDENTIFIED SPEAKER:      All right.

16           MR. VELETA_NLIC:   -- yeah, I guess -- I guess just do

17   that.     And it’s not gonna fuck with, uh               fuck with

18   anything.     Um, yeah.    Do that and -- and put ’em in two

19   envelopes, five and five.

2o           UNIDENTIFIED SPEAKER:      All right, no problem.

21           MR. VELETA_NLIC:   Cool.    All right.      And yeah.        I’ll --

22   I’ll just double check.       Maybe I’ll give you a call.             But I

23   mean, this is pretty simple, so I don’t                  I don’t think I

24   need to babysit you.        I mean, this is --

25           UNIDENTIFIED SPEAKER:      No, dude.      It’s
                       CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                                    000214
     Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 8 of 12
                                                       Page 8 of 12



                MR.    VELETANLIC:               Yeah.


                UNIDENTIFIED           SPEAKER:              Yeah.


                MR.    VELETANLIC:               I’ve    given you more                               complex             shit       than


     this.


                UNIDENTIFIED           SPEAKER:              (Inaudible)                         a motherfucker.


     But    this       is    crazy     (Inaudible).


                HR.    VELETANLIC:               Yeah.           I    did not                --       I    truly had not                -




                UNIDENTIFIED           SPEAKER:              Dude,                I    didn’t             think it’d be

10   like       that    either.           Like        luck.


11              MR.    VELETANLIC:               No.     He          is       bananas,                bro.           He    is    --    so

12         so    I    just    --


13              UNIDENTIFIED           SPEAKER:              Alex Jones, dude.

14              MR.    VELETANLIC:               Yeah.


15              UNIDENTIFIED           SPEAKER:              Like             --       like Alex                Jones.           Like


16   thinking people                eat    babies        and          shit.                 Like          crazy.


17              HR.    VELETANLIC:               Yeah,       I       don’t             know what                --    see,       just


18   from       the    little       that     I    know him,                   I       know       that       he       can’t


19   handle          pressure.         But       this    is          --       this          is       beyond                I    mean,


2o   this       is    crazy,       bro.      This       is       looney                tunes.              This       is       insane.


21   And    to       tell    me,    good     luck;       oh,          I’m             trying          to    contact             --


22              UNIDENTIFIED           SPEAKER:              Yeah.


23              HR.    VELETANLIC:               --    your          investigator                         and have Hr.


24   Brown       call       me.     And    good        luck,          boy.              I    was          like,       wow,       dude.


25   And    I’m       sitting       here     fucking             --       I       mean,          I    --    someday             --
                                   CATHERINE H.        VERNON & ASSOCIATES,                               LLC




                                                                                                                                            000215
     Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 9 of 12
                                   Page 9 of 12



     someday I hope from prison or from -- from -- from a

     different country, I’ll try to explain how important this

     was.

             So let’s just, uh -- yeah, we’ll just -- we’ll just

     deal with it this way.       And I’m gonna -- I’m gonna deal

     with my legal issues without him, you know what I mean.

     It’s going to take a little more --

             UNIDENTIFIED SPEAKER:      Yeah.

             MR. VELETANLIC:    -- (Inaudible) you know.       So okay,

i0   man.     I’ll just     I’ll leave you alone to it.        You know,

ii   just two envelopes.        I think I should have envelopes in

12   in the cabinet over         all the way -- you know, uh -- uh --

13           UNIDENTIFIED SPEAKER:      Oh, yeah.    I moved it -- I

14   moved it over by the desk.         J was looking --

15           MR. VELETANLIC:    Okay.

16           UNIDENTIFIED SPEAKER:         for envelopes.     And I was

17   like, okay --

18           MR. VELETANLIC:    Yeah.

19           UNIDENTIFIED SPEAKER:         so I brought ’em over to the

2o   desk.     I got -- yeah.

21           MR. VELETANLIC:    Yeah.

22           UNIDENTIFIED SPEAKER:      Everything’s good, man.

23           MR. VELETANLIC:    Okay.    Cool.    Just -- just five --

24   five and five, and that’s it.         That’s it.   And yeah, that’s

25   it.
                      CATHERINE M. VERNON & ASSOCIATES, LLC




                                                                           000216
     Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 10 of 12
                                           Page i0 of 12



            UNIDENTIFIED        SPEAKER:       All    right,   man.


            MR.    VELETANLIC:       We’re     good for tomorrow.             All   right,


     man.    Thank    you    then.     Yeah.     Hey --


            UNIDENTIFIED        SPEAKER:       Yeah,    no problem.

            HR. VELETANLIC:           Just -- just -- if he’s not crazy,

      just -- just give him some fucking Kool-Aid or something,

     man.    Fuck.     All right.

            UNIDENTIFIED SPEAKER:              No, yeah.       He’s          I got him

      calmed down now.          But he’s like            he’s like, "Oh, I just

10   want to act .... you know, I was like, all right, dude,

11   whatever.

12          MR. VELETANLIC:          All right.

13          UNIDENTIFIED        SPEAKER:       You know,       (Inaudible).

14          MR.    VELETANLIC:        Okay,    cool,    man.


15          UNIDENTIFIED        SPEAKER:       All    right.


16          MR.    VELETANLIC:        I’ll    confirm    tomorrow.          I’ ll just

17    confirm     everything’s       good    tomorrow.


18          UNIDENTIFIED        SPEAKER:       Oh, it’ll be good.             You don’ t

19   need   to    worry.


2o          MR.    VELETANLIC:       All right, cool.           All right, man.

21   Hey,   thank    you.


22          UNIDENTIFIED        SPEAKER:       All right.

23          MR.    VELETANLIC:        Thanks.        Thanks.

24          UNIDENTIFIED SPEAKER:              No problem.


25          MR.    VELETANLIC:       Bye.
                            CATHERINE H.    VERNON   & ASSOCIATES,    LLC




                                                                                             000217
     Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 11 of 12
                                      Page ii of 12



           UNIDENTIFIED    SPEAKER:       Yeah,   no problem.        Bye.


            (END   OF RECORDING)




i0

ii

12

13

14

15

16

17

18

19

2O

21

22

23

24

25
                       CATHERINE H.   VERNON   & ASSOCIATES,   LLC




                                                                            000218
Case 2:18-cr-00162-JLR Document 168-10 Filed 10/28/19 Page 12 of 12
                                                 Page 12 of 12



                                   CERTIFICATE


 STATE       OF WASHINGTON             )
                                       )        ss.
 County       of    PIERCE             )


         I,    the      undersigned,                 do   hereby     certify:


         That       the    foregoing Audio                   Transcription               of   the     above


was     transcribed under my                         direction;         that       the    transcript          is


 a    full,    true       and    complete             transcript         of    the       proceedings,


 including          all    questions,                objections,        motions           and


 exceptions;             except    for          those       portions         shown       as   Inaudible,


 if    any;


         That       I    am not    a       relative,          employee,            attorney          or


 counsel       of       any party          to    this       action      or    relative          or    employee


 of    any    such       attorney          or    counsel,         and    that       I    am not


 financially             interested             in    the    said    action         or    the    outcome


 thereof;           That    I    am herewith                delivering         the       same    to AUSAs


 Thomas       Woods       and Matthew                Diggs    for    filing.



         IN WITNESS             WHEREOF,             this    20th    Day      of    June,       2019.




                            /s/    Adrienne               Kuehl
                           Adrienne              Kuehl,       Residing
                           At     Tacoma,             Washington.




                           CATHERINE H.              VERNON   & ASSOCIATES,             LLC




                                                                                                                   000219
